Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 1 of 35 PageID 78



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

   WILBERT R. HURST,

               Plaintiff,

   v.                                               Case No. 3:19-cv-1149-J-32JBT

   WHITNEY A. FLESHER, et al.,

              Defendants.
   _______________________________

                ORDER OF DISMISSAL WITHOUT PREJUDICE

   I.    Status

         Plaintiff, Wilbert R. Hurst, a Florida inmate, initiated this case in the

   Northern District of Florida by filing a pro se Civil Rights Complaint (Doc. 1)

   (Complaint). The Honorable William Stafford, Senior United States District

   Judge, transferred the Complaint to this Court. See Doc. 14. Plaintiff raises a

   number of claims based on constitutional violations that allegedly occurred

   while Plaintiff was housed at Union Correctional Institution between January

   2018 and July 2018. He names the following Florida Department of Corrections

   employees as Defendants: Whitney A. Flesher, academic teacher at UCI; M.

   Willforth, classification official at UCI; John Doe, classification official at UCI;

   Ken D. Jordan, former warden of UCI; Lt. Smith, UCI correctional officer; and

   Officer Brown, UCI correctional officer. See Doc. 1.
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 2 of 35 PageID 79



         Due to the breadth of his allegations, the Court provides a timeline to

   summarize Plaintiff’s Complaint.

               January 2, 2018 – Defendant Flesher, the tutor supervisor at
               UCI, called a meeting with all the tutors to discuss ongoing
               issues. Doc. 1 at 5. At that time, Plaintiff was a prison tutor.
               During the meeting, Plaintiff and Defendant Flesher engaged
               in a heated exchange about copy paper, which ultimately
               resulted in Plaintiff abruptly quitting his tutor job. Id. at 5-6.

               January 3, 2018 – Plaintiff went before the ICT Team for a
               new job assignment, and Defendant Willforth assigned
               Plaintiff to a position pushing a 600-pound cart. Id. at 6.

               January 5, 2018 – Defendant Flesher issued a disciplinary
               report    charging      Plaintiff     with     violating Florida
               Administrative Code Rule 33-601.314 for his conduct during
               the January 2, 2018, tutor meeting. Defendant Brown
               provided Plaintiff with notice of the disciplinary report by
               reading it to Plaintiff in his cell. Id. at 8.

               January 9, 2018 – Defendant Smith conducted a disciplinary
               hearing. At the hearing, Plaintiff was found guilty of violating
               Rule 33-601.314, and Ms. Dorsey sentenced Plaintiff to
               probation. Id. at 10-11.

               January 16, 2018 – Defendant Doe harassed Plaintiff by
               stating, “I recommend that he be transferred.” Id. at 14-15.

               May 18, 2018 – Dr. J. Putney wrote Plaintiff a no push/no pull
               pass. Id. at 17.

               May 18, 19, 20, 2018 – Defendant Buchanan, Plaintiff’s cart-
               pusher supervisor, made Plaintiff continue his cart-pusher
               job despite his no push/no pull pass. Id. at 17-18.

               May 19, 2018 – Plaintiff filed a grievance regarding
               Defendant Buchanan’s conduct. Id. at 18.

               May 24, 2018 – Plaintiff went to a sick-call for pain in his

                                            2
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 3 of 35 PageID 80



               hand, and Nurse McClellan prescribed Plaintiff Tylenol. Id.
               at 18.

               May 31, 2018 – Plaintiff filed a formal grievance regarding
               his cart-pusher job. Id.

               June 26, 2018 – the ICT Team reassigned Plaintiff to a new
               job in “V-Dorm as an orderly.” Id.

               June 29, 2018 – Plaintiff filed a formal grievance because his
               new job tasks aggravated the pain in his lower back and
               hand. Id. at 19.

               July 8, 2018 – Plaintiff filed an informal grievance regarding
               his long work hours. Id.

               July 9, 2018 – Plaintiff filed an informal grievance asking
               Defendant Willforth to reconsider assigning Plaintiff a new
               job. Id.

               July 11, 2018 – Plaintiff was transferred to another prison.
               Id. at 20.

         Based on these events, Plaintiff claims that Defendants violated his due

   process and equal protection rights; engaged in First Amendment retaliation;

   were deliberately indifferent to Plaintiff’s serious medical needs; and engaged

   in conduct amounting to intentional infliction of emotional distress. See

   generally id. As relief, Plaintiff requests the following:

                      A[] permanent injunction enjoining Defendant
               Warden Kevin D. Jordan , and/or his successor in office,
               agents, subordinates, employees, and all other persons
               in concert therewith, to stop the customs, practices, and
               policies of violating plaintiff’s and other elderly
               inmates’ First Amendment Rights to Free Speech by
               not allowing them to reveal their medical problems to
               the ICT Team before they are given their perspective

                                            3
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 4 of 35 PageID 81



                 job assignments . . .

                       [and] by not allowing plaintiff and other inmates
                 a real opportunity to call witnesses for their defense,
                 and by not giving plaintiff and other inmates a real
                 opportunity to state their case, at the disciplinary
                 hearing.

                       Award plaintiff compensatory and punitive
                 damages against [D]efendants Whitney A Flesher, M.
                 Willforth, [D]efendant John Doe, and [D]efendant
                 Warden Kevin D. Jordan. Under the Tort claim of
                 Florida, award damages for Intentional Infliction of
                 Emotional Distress, jointly and severally.

                       Award plaintiff compensatory damages against
                 [D]efendants Lt. Smith, Officer Brown, and Sergeant
                 M. Buchanan.

   Id. at 23. The Court addresses each of Plaintiff’s claims in turn below.

   II.   Analysis

         The Prison Litigation Reform Act requires the Court to dismiss a case at

   any time if the Court determines that the action is frivolous, malicious, fails to

   state a claim upon which relief can be granted, or seeks monetary relief against

   a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). The

   Court liberally construes the pro se plaintiff’s allegations. See Haines v. Kerner,

   404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th

   Cir. 2011).

         “A claim is frivolous if it is without arguable merit either in law or fact.”

   Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001) (citing Battle v. Central



                                           4
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 5 of 35 PageID 82



   State Hosp., 898 F.2d 126, 129 (11th Cir. 1990)). A complaint filed in forma

   pauperis which fails to state a claim under Federal Rule of Civil Procedure

   12(b)(6) is not automatically frivolous. Neitzke v. Williams, 490 U.S. 319, 328

   (1989). Section 1915(e)(2)(B)(i) dismissals should only be ordered when the legal

   theories are “indisputably meritless,” id. at 327, or when the claims rely on

   factual allegations which are “clearly baseless.” Denton v. Hernandez, 504 U.S.

   25, 32 (1992). “Frivolous claims include claims ‘describing fantastic or

   delusional scenarios, claims with which federal district judges are all too

   familiar.’” Bilal, 251 F.3d at 1349 (quoting Neitzke, 490 U.S. at 328).

   Additionally, a claim may be dismissed as frivolous when it appears that a

   plaintiff has little or no chance of success. Id.

         With respect to whether a complaint “fails to state a claim on which relief

   may be granted,” § 1915(e)(2)(B)(ii) mirrors the language of Federal Rule of

   Civil Procedure 12(b)(6), so courts apply the same standard in both contexts.

   Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997); see also Alba v.

   Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). “To survive a motion to dismiss,

   a complaint must contain sufficient factual matter accepted as true, to ‘state a

   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

   (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Labels

   and conclusions” or “a formulaic recitation of the elements of a cause of action”

   that amount to “naked assertions” will not do. Id. (quotations, alteration, and

                                             5
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 6 of 35 PageID 83



   citation omitted). Moreover, a complaint must “contain either direct or

   inferential allegations respecting all the material elements necessary to sustain

   a recovery under some viable legal theory.” Roe v. Aware Woman Ctr. for

   Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001) (quotations and citations

   omitted).

         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that a

   person acting under color of state law deprived him of a right secured under the

   Constitution or laws of the United States. See Salvato v. Miley, 790 F.3d 1286,

   1295 (11th Cir. 2015); Harvey v. Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992).

   Moreover, “conclusory allegations, unwarranted deductions of facts, or legal

   conclusions masquerading as facts will not prevent dismissal.” Rehberger v.

   Henry Cty., Ga., 577 F. App’x 937, 938 (11th Cir. 2014) (per curiam) (quotations

   and citation omitted). In the absence of a federal constitutional deprivation or

   violation of a federal right, a plaintiff cannot sustain a cause of action against

   a defendant.

         a.    Due Process

         Plaintiff alleges that Defendant Brown and Defendant Smith violated his

   due process rights under the Fourteenth Amendment when they failed to speak

   to or ensure the appearance of Plaintiff’s witnesses at Plaintiff’s disciplinary

   hearing and failed to allow Plaintiff to speak at his disciplinary hearing. See

   Doc. 1 at 9-11. According to Plaintiff, three days after his argument with

                                           6
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 7 of 35 PageID 84



   Defendant Flesher, Defendant Flesher fabricated a disciplinary report charging

   him with violating Florida Administrative Code Rule 33-601.314.1 Id. Officer

   Brown notified Plaintiff of the disciplinary report by coming to Plaintiff’s cell

   and reading the report aloud. According to Plaintiff, the disciplinary report set

   forth the following:

                      On January 2, 2018 at approximately 1130 hours
               while assigned as the Academic Teacher, inmate Hurst,
               Wilbert . . . approached me and asked for additional
               paper. At that time I advised him that there was no
               additional paper. At that time inmate Hurst began to
               yell in an aggressive manner stating: “You mean to tell
               me with all that damn money the State can’t f**king
               provide any more damn paper!” Inmate Hurst is in
               direct violation of F.A.C. Chapter 33-601.314 rules of
               prohibited conduct code: (1-4) Disrespect to officials,
               employees, or other person of constituted authority
               expressed by means of words, gestures, and the like.

   Doc. 1 at 8. When Defendant Brown finished reading the disciplinary report,

   Plaintiff contends that he attempted to give Defendant Brown a list of witnesses

   that would refute the disciplinary report allegations, but Defendant Brown

   refused to listen or investigate any of Plaintiff’s potential witnesses. Id. at 8-9.

   Plaintiff avers that during his disciplinary hearing, Defendant Smith would not

   let Plaintiff speak, nor did he give Plaintiff an opportunity to call witnesses. Id.

   at 11. He argues that Defendant Brown and Defendant Smith’s conduct violated




         1 The Court addresses Plaintiff’s claim that Defendant Flesher fabricated
   the disciplinary report when addressing Plaintiff’s retaliation claims.

                                            7
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 8 of 35 PageID 85



   his due process rights, and as a result of this due process violation, he was found

   guilty of violating Rule 33-601.314 and sentenced to probation.2 Id. at 9-11. He

   further argues that this disciplinary report ruined his chances of getting his

   petition for clemency granted or getting an interstate compact transfer to

   Pennsylvania or Delaware. Id. at 10.

         There are two circumstances in which a prisoner may be deprived of a

   constitutionally protected liberty interest, such that due process is required: (1)

   “when a change in the prisoner’s conditions of confinement is so severe that it

   essentially exceeds the sentence imposed by the court”; and (2) “when the state

   has consistently bestowed a certain benefit to prisoners . . . and the deprivation

   of that benefit ‘imposes atypical and significant hardship on the inmate in

   relation to the ordinary incidents of prison life.’” Kirby v. Siegelman, 195 F.3d

   1285, 1291 (11th Cir. 1999) (citing Sandin v. Conner, 515 U.S. 472 (1995)). In

   these two instances, “[w]hen a prisoner’s due process rights are triggered, he is

   entitled to, among other things, an opportunity to call witnesses and present

   documentary evidence at a disciplinary hearing.” Allen v. Sec’y, Fla. Dep’t of

   Corr., 578 F. App’x 836, 839 (11th Cir. 2014) (citing Wolff v. McDonnell, 418

   U.S. 539 (1974)).


         2 Plaintiff also appears to allege that Defendants Brown and Smith’s
   refusal to allow Plaintiff to call witnesses at his disciplinary hearing violated
   his First Amendment right to free speech. Doc. 1 at 22. However, Plaintiff does
   not allege any facts to support that legal conclusion. Id.

                                           8
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 9 of 35 PageID 86



         Plaintiff has not alleged a deprivation of a constitutionally-protected

   liberty interest that would implicate a due process violation regarding his

   disciplinary report and hearing. Although he alleges that he was placed on

   “probation” because he was found guilty of the disciplinary report, he has not

   alleged that being placed on “probation” presented “the type of atypical,

   significant deprivation” that creates a liberty interest. See Allen, 578 F. App’x

   at 839 (finding no due process claim regarding defendant’s failure to ensure

   appearance of plaintiff’s witnesses at disciplinary hearing, because the plaintiff

   failed to allege that the change in his conditions of his confinement following

   the hearing created a liberty interest); see also Sandin, 515 U.S. at 472 (30 days

   in segregated disciplinary confinement did not trigger due process protection

   where the conditions of disciplinary segregation were not significantly different

   from the conditions outside disciplinary segregation). Plaintiff also fails to

   allege that he lost good time credits as a result of his disciplinary proceedings.

   See Wolff, 418 U.S. at 557 (prisoners have a constitutionally-protected liberty

   interest in state-created right to good time credits). As such, because Plaintiff

   has not alleged that a constitutionally-protected liberty interest was affected by

   the outcome of his disciplinary hearing, he has failed to state a due process

   claim under the Fourteenth Amendment. The due process claims against

   Defendants Brown and Smith are due to be dismissed.




                                           9
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 10 of 35 PageID 87



         b.    First Amendment Retaliation

         Plaintiff argues that Defendants Flesher, Willforth, and Doe engaged in

   various retaliatory actions against Plaintiff, because Plaintiff exercised his

   First Amendment right of freedom of speech when voicing his complaints at the

   tutor meeting. Doc. 1 at 2. He also alleges that Defendants Willforth and Doe

   retaliated against Plaintiff for filing grievances after his job reassignments. Id.

   at 18-20.

         i.    Statements Made at Tutor Meeting

         First, Plaintiff claims that he was retaliated against for engaging in

   protected speech during the tutor meeting with Defendant Flesher. Id. at 5.

   According to Plaintiff, Defendant Flesher requested a meeting with the prison

   tutors to discuss ongoing issues and complaints. Id. At the meeting, Plaintiff

   and Defendant Flesher got into an argument. He describes the exchange with

   Defendant Flesher as follows:

                     “Well Ms. Flesher, the only complaint I have is
               how come we can’t get copies made? This is the State of
               Florida, so don’t the State have a budget to buy copier
               paper?” She then said that she wants us to use scrap
               paper because of copyright concerns. I then said that I
               didn’t think that that’ll look professional, but if that’s
               what you want I’ll do it. She then went on to the next
               issue. She said: “from now on lunch will no longer be
               brought to the tutors. From now on you will have to go
               to the chow hall to eat lunch and then come back to
               work.” I said “good!” Then she said: “Hurst, you have
               one foot out the door.” I replied, “what does that mean
               Ms. Flesher?” She said, “one more smart comment and

                                           10
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 11 of 35 PageID 88



               you’re out of here.” I then said, “I wasn’t trying to be
               smart, but the food is usually cold when we eat it, so I
               like the idea of going to the chow hall to eat, but if you
               no longer want me working here, you can put me on the
               ICT list for a job change tomorrow, I’ll be glad to go.” So
               she said, “You can leave.”

   Doc. 1 at 5. Plaintiff then abruptly quit his tutor position. Plaintiff claims that

   “[e]verything [he] said” during the argument with Defendant Flesher “was

   protected speech.” Id. at 6. He asserts that Defendant Flesher then retaliated

   against Plaintiff by issuing a fabricated disciplinary report charging Plaintiff

   with violating Rule 33-601.314.

         He also claims that Defendant Willforth and Defendant Doe retaliated

   against Plaintiff for the statements he made at the tutor meeting. According to

   Plaintiff, on January 3, 2018, Defendants Willforth and Doe retaliated by

   reassigning Plaintiff to an undesirable new job – pushing a 600-pound food cart

   – without first consulting medical regarding Plaintiff’s ability to push the cart.

   He further states that on January 16, 2018, Defendants Willforth and Doe again

   retaliated by harassing Plaintiff about his disciplinary report in the presence of

   Assistant Warden Knox. Id. at 14-15. He claims that Doe exclaimed, “I

   recommend that he be transferred”; and Willforth harassed Plaintiff by saying,

   “You are the one who was found guilty for disrespecting Ms. Flesher.” Id. at 14.

   He claims that they intentionally made these harassing comments in the

   presence of Knox in hopes of influencing Plaintiff’s appeal of his disciplinary



                                           11
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 12 of 35 PageID 89



   report that was pending before Knox. Id. According to Plaintiff, he filed a

   grievance regarding Defendants Willforth and Doe’s comments and explains

   that Knox “approved the grievance.” Id. at 15.

         “The core of [a retaliation claim brought pursuant to 42 U.S.C. § 1983] is

   that the prisoner is being retaliated against for exercising his right to free

   speech.” O’Bryant v. Finch, 637 F.3d 1207, 1212 (11th Cir. 2011) (per curiam)

   (citation omitted). It is firmly established that “an inmate is considered to be

   exercising his First Amendment right of freedom of speech when he complains

   to the prison’s administrators about the conditions of his confinement.” Smith

   v. Mosley, 532 F.3d 1270, 1276 (11th Cir. 2008). Further, it is firmly established

   that an inmate may pursue a cause of action against a prison official who

   retaliated against him for engaging in that protected speech. Id. Three elements

   are involved in these retaliation claims:

               1) [the inmate’s] speech was constitutionally protected;
               2) the inmate suffered adverse action such that the
               [official’s] allegedly retaliatory conduct would likely
               deter a person of ordinary firmness from engaging in
               such speech; and 3) there is a causal relationship
               between the retaliatory action and the protected
               speech.

   Smith, 532 F.3d at 1276.

         Here, Plaintiff has failed to sufficiently allege the first element – that his

   statements to Defendant Flesher were constitutionally protected. Prison

   officials are accorded latitude in the administration of prison affairs, and “‘an

                                           12
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 13 of 35 PageID 90



   inmate’s First Amendment right to free speech is not protected if affording

   protection would be inconsistent . . . with the legitimate penological objectives

   of the corrections system.’” Id. at 1277 (quoting Pell v. Procunier, 417 U.S. 817,

   822 (1974)). As such, “if a prisoner violates a legitimate prison regulation, he is

   not engaged in ‘protected conduct.’” Id. at 1277 (quoting Thaddeaus-X v. Blatter,

   175 F.3d 378, 389 (6th Cir. 1999)).

         Plaintiff admits that after he made his statements to Defendant Flesher

   and quit his tutor job, Officer Brown presented Plaintiff with a disciplinary

   report charging him with violating Rule 33-601.314 of the Florida

   Administrative Code. Rule 33-601.314 states that an inmate may not engage in

   “[d]isrespect to officials, employees, or other persons of constituted authority

   expressed by means of words, gestures and the like.” Plaintiff also

   acknowledges that following a disciplinary hearing, he was found guilty of

   violating Rule 33.601.314. Doc. 1 at 9. In Mathews v. Paynter, 752 F. App’x 740,

   743 (11th Cir. 2018), the Eleventh Circuit held that Rule 33-601.314 was a

   legitimate prison regulation and a valid limitation on inmate speech. Id. at 743-

   44 (relying on Smith, 532 F.3d at 1277). It further held that speech found to be

   in violation of Rule 33-601.314 was not considered protected speech for First

   Amendment purposes. Id. at 743. Because the statements that Plaintiff made

   to Defendant Flesher during the tutor meeting were found to be in violation of




                                           13
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 14 of 35 PageID 91



   Rule 33-601.314, they were not considered protected speech for purposes of the

   first element of a First Amendment retaliation claim.

         Nevertheless, this leads to Plaintiff’s second argument: that his

   statements to Defendant Flesher did not violate Rule 33-601.314, but rather, in

   retaliation, Defendant Flesher exaggerated the contents of the disciplinary

   report to ensure he would be found guilty of violating Rule 33-601.314. Doc. 1

   at 13. However, “[i]f a prisoner is found guilty of an actual disciplinary

   infraction after being afforded due process and there was evidence to support

   the disciplinary panel’s fact finding, the prisoner cannot later state a retaliation

   claim against the prison employee who reported the infraction in a disciplinary

   report.” See O’Bryant, 637 F.3d at 1212. Notably, “[w]hether an inmate actually

   committed the charged infraction or whether the disciplinary report falsely

   accuses the inmate are questions of fact that are decided by the disciplinary

   panel.” Id.   Because Plaintiff has failed to allege a due process violation

   regarding his disciplinary hearing, see supra at 9, and because he concedes that

   he was found guilty of the charged offense (violating Rule 33-601.314), he

   cannot argue that Defendant Flesher issued the disciplinary report in

   retaliation. See Allen, 578 F. App’x at 840.

         Further, even assuming Plaintiff has sufficiently alleged the first two

   elements of retaliation as to Defendants Willforth and Doe, he has failed to

   allege the third – a causal relationship between the alleged retaliatory action

                                           14
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 15 of 35 PageID 92



   (job reassignment to cart pusher and harassing comments) and the protected

   speech (statements to Defendant Flesher at tutor meeting). In order to establish

   the third prong, a plaintiff is required to do more than make “general attacks”

   upon a defendant’s motivations and must articulate “affirmative evidence” of

   retaliation to prove the requisite motive. Crawford-El v. Britton, 523 U.S. 574,

   600 (1998) (citations omitted). “In other words, the prisoner must show that, as

   a subjective matter, a motivation for the defendant’s adverse action was the

   prisoner’s [exercise of free speech].” Jemison v. Wise, 386 F. App’x 961, 965

   (11th Cir. 2010) (per curiam) (citation omitted).

         To establish subjective intent, a prisoner must provide more than

   conclusory assertions, possibly through a chronology of events that can be used

   to infer retaliatory intent. Williams v. Brown, 347 F. App’x 429, 435 (11th Cir.

   2009) (per curiam) (finding conclusory allegations insufficient but officer’s

   temporal reaction to a grievance and circumstantial evidence sufficient to state

   a claim). However, because prison officials’ actions are presumed reasonable,

   an inmate must produce evidence to support “specific, nonconclusory factual

   allegations that establish improper motive causing cognizable injury.”

   Crawford-El, 523 U.S. at 598.

         Here, Plaintiff alleges that “Defendant [ ] Willforth and Defendant [ ] Doe

   both had motive for this retaliatory act [(assigning Plaintiff to a cart-pusher

   job)] because of the fabricated disrespect charge by their friend and co-worker

                                          15
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 16 of 35 PageID 93



   Defendant [ ] Flesher.” Doc. 1 at 14. However, Defendants Willforth and Doe

   reassigned Plaintiff to a cart-pusher position on January 3, 2018, see id. at 6,

   two days before Defendant Flesher issued her disciplinary report on January 5,

   2018, see id. at 8. While Plaintiff appears to claim that Defendant Flesher

   informed Defendant Willforth about Plaintiff’s statements at the time of the job

   reassignment by “whispering in the ear of a lieutenant who was sitting next to

   her,” see id. at 6, that conclusory allegation alone does not draw a sufficient

   connection between Defendant Willforth and Defendant Doe’s decision to

   reassign Plaintiff to the cart-pusher job. Likewise, Plaintiff fails to allege facts

   establishing Defendants Willforth and Doe made their harassing comments

   with “improper motive causing cognizable injury.” See Crawford-El, 523 U.S. at

   598. Indeed, Plaintiff states that he filed a grievance regarding the comments

   and that Knox approved the grievance. Doc. 1 at 15. Therefore, the Court finds

   that Plaintiff fails to allege a First Amendment retaliation claim regarding the

   statements he made at the tutor meeting. These claims are due to be dismissed.

         ii.   May 2018 Grievances

         Plaintiff argues that on May 18, 2018, Dr. J. Putney issued Plaintiff a no

   push/no pull pass. Doc. 1 at 17. Plaintiff alleges that he notified Defendant

   Buchanan that he was issued the medical pass and told him “that all he had to

   do was call medical and get the pass verified.” Id. at 18. However, according to

   Plaintiff, Defendant Buchanan refused to verify the medical pass and ordered

                                           16
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 17 of 35 PageID 94



   Plaintiff to continue pushing and pulling a 600-pound cart. Id. Plaintiff

   contends that he “then filed [ ] grievance[s] and exhausted the administrative

   remedies on the matter.” Id. He claims that on May 19, 2018, he filed an

   informal grievance, followed by a formal grievance on May 31, 2018, and an

   appeal thereafter. Id. at 18. According to Plaintiff, on June 26, 2018, the “ICT

   Team,” for a second time, reassigned Plaintiff’s prison job to “V-Dorm as an

   orderly.” Id. at 18. According to Plaintiff, “V-Dorm by far is the most dreaded

   and undesirable job on the compound,” requiring Plaintiff to carry dinner trays

   up and down stairs, mop, push and pull heavy carts, and work long hours. Id.

   He alleges that the job is intended to be “punitive in nature” and seems to claim

   he was reassigned to V-Dorm in retaliation for his May grievances.

         Again, even assuming Plaintiff has sufficiently alleged the first two

   elements of retaliation, he has failed to allege the third – a causal relationship

   between the alleged retaliatory action (reassignment to V-Dorm as an orderly)

   and the protected speech (May 2018 grievances). See Crawford-El, 523 U.S. at

   600. Plaintiff fails to allege that any named Defendant participated in the

   second job reassignment or had an improper motive to reassign Plaintiff to a

   job in V-Dorm. Rather, Plaintiff only states that the “ICT Team” reassigned

   him. Doc. 1 at 18. While Plaintiff does not explain the content of these May 2018

   grievances, he does imply that they contained complaints regarding Defendant

   Buchanan’s disregard of Plaintiff’s no push/no pull pass. Id. at 18. However,

                                          17
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 18 of 35 PageID 95



   Plaintiff makes no claim that Defendant Buchanan is a member of the ICT team

   or is responsible for prison job reassignments. As such, Plaintiff’s conclusory

   statements do not draw a sufficient connection between Plaintiff’s second job

   reassignment to V-Dorm and the May 2018 grievances. Thus, he fails to allege

   that his second job reassignment was based on a retaliatory motive instead of

   legitimate actions taken pursuant to an institutional policy. This claim is due

   to be dismissed.

         iii.   June 2018 & July 2018 Grievances

         Plaintiff claims that on June 29, 2018, he began filing a series of

   grievances “because of all the job tasks [in V-Dorm] . . . aggravated the pain in

   [his] lower back and hand.” Doc. 1 at 19. He states that on July 8, 2018, he

   submitted a grievance about his long work hours and lack of sleep. Id. He

   submitted another grievance on July 9, 2018, requesting that Defendant

   Willforth reassign Plaintiff to another job, and a third grievance on July 10,

   2018, regarding an incident where chemical agents left on the wall of V-Dorm

   aggravated his asthma.3 Id. He maintains that on July 11, 2018, he was

   transferred to another prison in retaliation for his grievances. Id. at 20. Plaintiff

   claims the transfer was retaliatory, because

                      Defendant John Doe had a problem with me

         3According to Plaintiff, another inmate had been sprayed and residue
   from the use of chemical agents remained in his work area, aggravating his
   asthma. Doc. 1 at 19-20.

                                            18
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 19 of 35 PageID 96



                exercising my free speech and threatened to transfer
                me, and I was transferred. Because of the short time [ ]
                gap from the filing of the grievances to the decision to
                transfer me, I was unmistakably transferred as a direct
                result of exercising my right to free speech and my
                filing the grievances.

   Id. at 20.

         Again, even assuming Plaintiff has sufficiently alleged the first two

   elements of retaliation, he has failed to allege the third – a causal relationship

   between the alleged retaliatory action (transfer to another prison) and the

   protected speech (June 2018 & July 2018 grievances). See Crawford-El, 523

   U.S. at 600; see also Jemison, 386 F. App’x at 965; Williams, 347 F. App’x at

   435 (finding conclusory allegations insufficient but officer’s temporal reaction

   to a grievance and circumstantial evidence sufficient to state a claim).

         First, Plaintiff’s allegations do not demonstrate a causal or temporal

   connection between his transfer and Defendant Doe’s January 16, 2018,

   statement “recommend[ing] that he be transferred.” Doc. 1 at 14. Notably, he

   was transferred almost six months after Defendant Doe made his remarks

   about transferring Plaintiff. And by Plaintiff’s own admissions, Defendant Doe

   did not threaten to transfer Plaintiff because he filed grievances, but instead

   because Plaintiff made disrespectful statements to Defendant Flesher at the

   tutor meeting. Id. at 15.




                                          19
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 20 of 35 PageID 97



         Further, while Plaintiff’s allegations may provide a close temporal

   relationship between his June and July grievances and his July 11 transfer,

   Plaintiff does not allege that any particular Defendant knew about these

   grievances or had the ability to execute a transfer of Plaintiff to another prison.

   Plaintiff’s conclusory statements do not draw a sufficient connection between

   any Defendant’s conduct and his transfer. Therefore, the Court finds that

   Plaintiff fails to allege that his transfer was based on a retaliatory motive

   instead of legitimate actions taken pursuant to an institutional policy. As such,

   this claim is due to be dismissed.

         c.    Equal Protection

         Plaintiff argues that Defendant Flesher violated his equal protection

   rights when she issued the January 5, 2018, disciplinary report. Doc. 1 at 12.

   According to Plaintiff, other similarly situated, white inmates (Cromer, London,

   Hayes, and Jeffery) were allowed to complain to Defendant Flesher without any

   punishment. Id. at 13. However, Plaintiff argues that “when [he] complained

   about the very same issue and at the correct forum with her encouragement,

   [he] get[s] punished for it.” Id. He contends that there was no legal, rational

   justification for her to treat him differently, “other than [Plaintiff is] black and

   the others are white.” Id. at 13.

         “To establish an equal protection claim, a prisoner must demonstrate that

   (1) ‘he is similarly situated with other prisoners who received’ more favorable

                                           20
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 21 of 35 PageID 98



   treatment; and (2) his discriminatory treatment was based on some

   constitutionally protected interest such as race.” Jones v. Ray, 279 F.3d 944,

   946-47 (11th Cir. 2001) (quoting Damiano v. Fla. Parole & Prob. Comm’n, 785

   F.2d 929, 932-33 (11th Cir. 1986)).

         Initially, Plaintiff, at best, only sets forth vague and conclusory

   allegations that race was a motivating factor in Defendant Flesher’s decision to

   issue a disciplinary report for Plaintiff and not Cromer, London, Hayes, and

   Jeffery. Plaintiff fails to consider that Rule 33-601.314 is a race-neutral,

   legitimate prison regulation, and prison officials have a certain degree of

   discretion on how to enforce such rules. See Mathews, 752 F. App’x at 743

   (holding that Rule 33-601.314 was a legitimate prison regulation and a valid

   limitation on inmate speech). And “absent any allegation of improper

   [discriminatory] motive, a mere claim of inconsistent outcome in particular,”

   provides no basis for an equal protection claim. Thompson v. Patteson, 985 F.2d

   202, 207 (5th Cir. 1993) (affirming district court’s § 1915 dismissal of equal

   protection claim regarding alleged disproportionate application of prison

   regulation on publications, because the plaintiff failed to allege a discriminatory

   motive). Indeed, in his Complaint, Plaintiff offers two other theoretical motives

   for Defendant Flesher’s decision to issue the disciplinary report that are not

   based on Plaintiff’s race. He claims that Defendant Flesher had a retaliatory

   motive to issue the disciplinary report because Plaintiff exercised his right to

                                           21
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 22 of 35 PageID 99



   free speech at the tutor meeting, see id. at 10-9, 21; and that she issued the

   disciplinary report because she “knew [Plaintiff] had applied for clemency and

   that [he] had put in an interstate compact” request and wanted to ruin his

   chances of getting relief, id. at 10.

         Further, the Court finds that Plaintiff’s own allegation that UCI has a

   “custom, policy, and practice” of fabricating false, boilerplate charges to

   hundreds of other prisoners belies his claim that he was treated differently than

   other similarly situated individuals.4 See Doc. 1 at 8-9. At one point, Plaintiff

   alleges that “the whole disciplinary process” at UCI is flawed, pointing to the

   “repeated, reoccurring complaint[s] that [Defendant Jordan] hears when he

   responds to inmate[] grievances,” and “as evident by the many stories [Plaintiff]

   hear[s] from other inmates who had similar experiences.” Id. at 11. Plaintiff

   also explains that he was found guilty of the disciplinary report not because of

   his race or some other immutable characteristic, but because of this improper

   “policy, custom and practice.” Id. However, now, in an attempt to state an equal

   protection violation, Plaintiff argues that there is no other explanation for

   Defendant Flesher to have issued her disciplinary report “other than [Plaintiff]

   is black and the others are white.” His allegations are contradictory and self-




         4The Court addresses Plaintiff’s allegations about this “custom, policy, or
   practice” when addressing Plaintiff’s claims regarding Defendant Jordan’s
   supervisory liability.

                                           22
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 23 of 35 PageID 100



    defeating.

          Plaintiff also has failed to establish that he was similarly situated to

    Cromer, London, Hayes and Jeffery. “Individuals are similarly situated only if

    they are alike in all relevant respects.” Requena v. Roberts, 902 F.3d 1162, 1173

    (10th Cir. 2018) (emphasis added). He appears to claim that inmate Cromer was

    similarly situated because he also “verbally and aggressively disrespected

    [D]efendant [ ] Flesher by saying ‘stop screaming in my fu**ing ear.’” Doc. 1 at

    12. However, Plaintiff states that Cromer made this statement while he was

    Defendant Flesher’s student, and in contrast, Plaintiff made his statements

    while he was a tutor working for the prison’s educational department

    supervised by Defendant Flesher. Id. at 5, 12. As to inmate London, Plaintiff

    does not assert any facts supporting a contention that London violated prison

    rules or that he made any disrespectful statement to Defendant Flesher.

    Instead, he claims that London also requested to make additional copies and

    Defendant Flesher, much like her response to Plaintiff, denied London’s

    request. Id. at 12. Likewise, as to inmate Hayes, Plaintiff does not assert that

    Hayes violated prison rules or made disrespectful statements to Defendant

    Flesher; but rather, Plaintiff states that Hayes got “into an argument with

    [Defendant Flesher’s] clerk[,] inmate Grant[,] about getting copies.” Id. Finally,

    Plaintiff does not sufficiently allege a similarity to inmate Jeffery, as he merely

    claims that “before [Jeffery] quit, [he] was notorious for verbalizing his

                                            23
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 24 of 35 PageID 101



    complaints to [D]efendant Flesher about various issues.” Id. at 13. As such, he

    has failed to allege that they were similarly situated, and in turn, he has failed

    to state an equal protection claim. See, e.g., Fuller v. Gates, 656 F. App’x 944,

    945 (11th Cir. 2016) (finding that “district court did not err by dismissing [the

    plaintiff’s] claims that the correctional officers violated his right to equal

    protection by treating white prisoners more favorably when assigning jobs and

    resolving disciplinary matters,” because the plaintiff’s factual allegations were

    insufficient to state a claim). This claim is due to be dismissed.

          d.    Deliberate Indifference to Serious Medical Need

          Plaintiff also appears to claim that Defendant Buchanan, the cart-pusher

    supervisor, was deliberately indifferent to Plaintiff’s serious medical needs by

    forcing Plaintiff to push a 600-pound cart after Plaintiff advised that he was in

    pain. Doc. 1 at 17-18. According to Plaintiff, he has a variety of acute and

    chronic physical injuries and the physical demands of being a cart pusher

    aggravated these injuries. Plaintiff asserts that on May 18, 2018, Dr. J. Putney

    wrote Plaintiff a “no push/no pull pass.” Id. at 17. He claims that despite having

    the medical pass, a “dorm officer woke [him] up at 3:30 am on May 18th, 19th,

    and 20th, 2018, and told [him] that [D]efendant M. Buchanan said that unless

    you have your no push/no pull pass on you right now, you will push those carts.”

    Id. at 17. Plaintiff claims that he then attempted to inform Defendant

    Buchanan about his injury by showing Defendant Buchanan his “deformed

                                            24
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 25 of 35 PageID 102



    hand and [ ] told him that [he] was in pain in [his] right hand that is still in

    recovery from a surgery.” According to Plaintiff, he requested that Defendant

    Buchanan call medical to get a copy of his medical pass, so he would not have

    to work as a cart pusher. Id. He claims that Defendant Buchanan failed to call

    medical, which “was reckless and unreasonable and subjected [him] to an

    unreasonable risk of further harm.” Id. Plaintiff states that he saw medical

    again on May 24, 2018, and Nurse McClellan prescribed him Tylenol for his

    pain. Id. at 18. Plaintiff was reassigned to a new job in V-Dorm on June 26,

    2018. Id.

          Plaintiff is a prisoner; thus, his claim of deliberate indifference to a

    serious medical need arises under the Eighth Amendment. See Kuhne v. Fla.

    Dep’t of Corr., 745 F.3d 1091, 1094 (11th Cir. 2014) (citing Estelle v. Gamble,

    429 U.S. 97 (1976)). “To show that a prison official acted with deliberate

    indifference to serious medical needs, a plaintiff must satisfy both an objective

    and a subjective inquiry.” Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir.

    2004) (quoting Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003)). First, the

    plaintiff must satisfy the objective component by showing that he had a serious

    medical need. Goebert v. Lee Cty., 510 F.3d 1312, 1326 (11th Cir. 2007).

                      “A serious medical need is considered ‘one that
                has been diagnosed by a physician as mandating
                treatment or one that is so obvious that even a lay
                person would easily recognize the necessity for a
                doctor’s attention.’” Id. (citing Hill v. Dekalb Reg’l

                                           25
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 26 of 35 PageID 103



                Youth Det. Ctr., 40 F.3d 1176, 1187 (11th Cir. 1994)).
                In either case, “the medical need must be one that, if
                left unattended, pos[es] a substantial risk of serious
                harm.” Id. (citation and internal quotations marks
                omitted).

    Brown, 387 F.3d at 1351. Next, the plaintiff must satisfy the subjective

    component, which requires the plaintiff to “allege that the prison official, at a

    minimum, acted with a state of mind that constituted deliberate indifference.”

    Richardson, 598 F.3d at 737 (describing the three components of deliberate

    indifference as “(1) subjective knowledge of a risk of serious harm; (2) disregard

    of that risk; (3) by conduct that is more than mere negligence.”) (citing Farrow,

    320 F.3d at 1245)).

                       In Estelle, the Supreme Court established that
                “deliberate indifference” entails more than mere
                negligence. Estelle, 429 U.S. at 106, Farmer, 511 U.S.
                at 835. The Supreme Court clarified the “deliberate
                indifference” standard in Farmer by holding that a
                prison official cannot be found deliberately indifferent
                under the Eighth Amendment “unless the official
                knows of and disregards an excessive risk to inmate
                health or safety; the official must both be aware of facts
                from which the inference could be drawn that a
                substantial risk of serious harm exists, and he must
                also draw the inference.” Farmer, 511 U.S. at 837
                (emphasis added). In interpreting Farmer and Estelle,
                this Court explained in McElligott [v. Foley, 182 F.3d
                1248 (11th Cir. 1999),] that “deliberate indifference has
                three components: (1) subjective knowledge of a risk of
                serious harm; (2) disregard of that risk; (3) by conduct
                that is more than mere negligence.” McElligott, 182
                F.3d at 1255; Taylor [v. Adams, 221 F.3d 1254, 1258
                (11th Cir. 2000)] (stating that defendant must have
                subjective awareness of an “objectively serious need”

                                           26
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 27 of 35 PageID 104



                and that his response must constitute “an objectively
                insufficient response to that need”).

    Farrow, 320 F.3d at 1245-46 (emphasis added).

          Plaintiff has not sufficiently alleged that Defendant Buchanan had

    subjective knowledge of Plaintiff’s hand injury and then disregarded an

    excessive risk to his health by conduct that was more than mere negligence.

    Plaintiff’s allegations demonstrate that he worked as a cart pusher for

    approximately four months before he attempted to inform Defendant Buchanan

    about his injured hand – from January 3, 2018, the date he was assigned as a

    cart-pusher, see Doc. 1 at 6, to May 18, 2018, the date Plaintiff was allegedly

    issued a no push/no pull pass, see id. at 17. Indeed, once he was issued his no

    push/no pull pass Plaintiff admits he did not immediately attempt to tell

    Defendant Buchanan, but instead mentioned the pass to a “dorm officer.” Id. at

    17. He claims that he eventually attempted to notify Defendant Buchanan by

    showing him his deformed hand and explaining that he was still recovering

    from a prior surgery. Id. Plaintiff then mentioned the no push/no pull pass but

    could not produce a copy for Defendant Buchanan’s review. Id. at 18. Instead,

    Plaintiff asked Defendant Buchanan to contact medical himself. Further, when

    Plaintiff returned to medical on May 24, 2018, he could have attempted to

    obtain a copy of the medical pass for Defendant Buchanan’s review, but makes

    no allegations that he attempted to do so. Such facts do not demonstrate that



                                          27
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 28 of 35 PageID 105



    Defendant Buchanan had subjective knowledge of a serious medical condition.

          Nevertheless, even assuming Defendant Buchanan did have subjective

    knowledge, Plaintiff has failed to demonstrate that he disregarded a serious

    health risk to Plaintiff by conduct that was more than mere negligence. Notably,

    Plaintiff explains that Defendant Buchanan later came by Plaintiff’s cell to

    check on him, and Plaintiff again told him to contact medical to obtain a copy

    of the pass. Id. at 18. In any event, Plaintiff was reassigned to a new job in V-

    Dorm a month after he was issued the medical pass, and he makes no

    allegations that this extra month subjected him to an increased risk of harm.

    These facts do not demonstrate that his job assignment posed a serious risk to

    his health. These claims are due to be dismissed.

          e.      Intentional Infliction of Emotional Distress

          Plaintiff argues that Defendant Flesher’s fabricated disciplinary report

    subjected him to intentional infliction of emotional distress. Id. at 10. He claims

    that receiving the disciplinary report has made his life miserable, ruined his

    chances at clemency, subjected him to harassment, and caused extreme anxiety.

    Id. He also claims that Defendant Willforth and Defendant Doe’s harassing

    comments of “[y]ou are the one who was found guilty for disrespecting Ms.

    Flesher,” and “I recommend that he be transferred,” made in the presence of

    Assistant Warden Knox subjected Plaintiff to intentional infliction of emotional

    distress. Id. at 15, 21.

                                            28
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 29 of 35 PageID 106



          The Eleventh Circuit, when addressing a Florida state law claim of

    intentional infliction of emotional distress, has delineated four factors:

                Florida courts have explained that a claim for
                intentional infliction of emotional distress has four
                elements: (1) deliberate or reckless infliction of mental
                suffering; (2) outrageous conduct by the defendant; (3)
                the conduct caused the emotional distress; and (4) the
                emotional distress was severe. See, e.g., Thomas v.
                Hospital Bd. of Directors of Lee County, 41 So. 3d 246,
                256 (Fla. 2d DCA 2010); Stewart v. Walker, 5 So. 3d
                746, 749 (Fla. 4th DCA 2009). To demonstrate that the
                defendant engaged in outrageous conduct, the plaintiff
                must show that the defendant’s actions were “‘so
                outrageous in character, and so extreme in degree, as
                to go beyond all possible bounds of decency, and to be
                regarded as atrocious, and utterly intolerable in a
                civilized community.’” Metropolitan Life Ins. Co. v.
                McCarson, 467 So. 2d 277, 278-79 (Fla.1985) (quoting
                Restatement (Second) of Torts § 46 (1965)).

    Christman v. Walsh, 416 F. App’x 841, 845-46 (11th Cir. 2011).

          Plaintiff’s allegations that Defendant Flesher issued a disciplinary report

    days after the incident, and that Plaintiff was notified of the charges while in

    his own cell, do not amount to the type of outrageous or atrocious conduct

    contemplated under a claim of intentional infliction of emotional distress.

    Likewise, Plaintiff’s claim that Defendant Willforth and Defendant Doe

    allegedly harassed Plaintiff does not amount to the type of conduct charged

    under a claim of intentional infliction of emotional distress. As such, Plaintiff

    has failed to state a claim of intentional infliction of emotional distress.




                                            29
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 30 of 35 PageID 107



          e.    Supervisory Liability

          Plaintiff also appears to hold Defendant Jordan liable in his supervisory

    capacity as the former warden of UCI for knowing that the FDOC’s employees

    are issuing false disciplinary reports and implementing a “flawed disciplinary

    process.” Doc. 1 at 8-9, 11. Plaintiff argues that the FDOC has a custom,

    practice, and policy that correctional officers may charge inmates with

    fabricated, “boiler-plate” disciplinary reports and then prevent the inmate from

    calling witnesses or filing grievances to challenge the disciplinary report. Id. at

    8-9. He asserts that this issue is a widespread practice, and Defendant Jordan

    “knew or should have known about it because it’s such a repeated, re-occurring

    complaint that he hears when he responds to inmate’s grievances.” Id. at 11.

    However, according to Plaintiff, Defendant Jordan did nothing to correct the

    issue. As relief for this violation, Plaintiff seeks a “permanent injunction

    enjoining Defendant [ ] Jordan, and/or his successor in office, agents,

    subordinates, employees, and all other persons in concert therewith, to stop the

    customs, practices, and policies” of not giving Plaintiff and other inmates a real

    opportunity to state their case at the disciplinary hearing. Id. at 23.

          Plaintiff also attempts to hold Defendant Jordan liable in his supervisor

    capacity as the former warden of UCI for “customs, practices, and policies of

    violating [P]laintiff’s and other elderly inmates’ First Amendment Right to Free

    Speech by not allowing them to reveal their medical problems to the ICT Team

                                            30
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 31 of 35 PageID 108



    before they are given their perspective [sic] job assignments.” Doc. 1 at 23.

    According to Plaintiff, when an inmate goes before the ICT Team for a job

    reassignment, it is common practice for the officers to give the following

    instruction: “report to the door entrance and give your last name and DC#, and

    say nothing else, don’t ask any questions, and don’t show any medical passes to

    the team. Once you get your job assignment, leave and the next man goes in.”

    Id. at 6. He claims that as a result of this unconstitutional policy of preventing

    inmates from showing medical passes when receiving a job reassignment,

    Plaintiff was forced to be a cart pusher, which worsened his medical condition.

    Id. at 17.

          “It is well established in this Circuit that supervisory officials are not

    liable under § 1983 for the unconstitutional acts of their subordinates on the

    basis of respondeat superior or vicarious liability.” Cottone v. Jenne, 326 F.3d

    1352, 1360 (11th Cir. 2003) (internal quotation marks and citation omitted).

    “The standard by which a supervisor is held liable in his individual capacity for

    the actions of a subordinate is extremely rigorous.” Id. Supervisor liability

    arises only “when the supervisor personally participates in the alleged

    constitutional violation or when there is a causal connection between the

    actions of the supervising official and the alleged constitutional deprivation.”

    Mathews v. Crosby, 480 F.3d 1265, 1270 (11th Cir. 2007) (internal quotation

    marks and citation omitted).

                                           31
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 32 of 35 PageID 109



                The necessary causal connection can be established
                “when a history of widespread abuse puts the
                responsible supervisor on notice of the need to correct
                the alleged deprivation, and he fails to do so.”
                Alternatively, the causal connection may be established
                when a supervisor’s “custom or policy . . . result[s] in
                deliberate indifference to constitutional rights” or when
                facts support “an inference that the supervisor directed
                the subordinates to act unlawfully or knew that the
                subordinates would act unlawfully and failed to stop
                them from doing so.”

    Cottone, 326 F.3d at 1360 (internal citations omitted). See also Richardson v.

    Johnson, 598 F.3d 734, 738 (11th Cir. 2010) (affirming the district court’s

    dismissal of the secretary of the DOC because the plaintiff failed to allege that

    the secretary personally participated in an action that caused the plaintiff

    injury or that the plaintiff’s “injuries were the result of an official policy that

    [the secretary] established”); Harvey v. City of Stuart, 296 F. App’x 824, 826

    (11th Cir. 2008) (affirming dismissal of a § 1983 action against a municipality

    because the plaintiff “failed to identify any policy or custom that caused a

    constitutional violation, and his vague and conclusory allegations were

    insufficient to support the complaint”).

          Here, the first alleged constitutional violation is that Plaintiff’s due

    process rights were impeded when he was prohibited from calling witnesses or

    speaking during the disciplinary hearing. Doc. 1 at 8-9. However, as discussed

    above, Plaintiff’s due process rights were not implicated as a result of his



                                            32
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 33 of 35 PageID 110



    disciplinary proceedings. Further, Plaintiff does not allege that Defendant

    Jordan personally participated in his disciplinary hearing or directed his

    subordinates to act unlawfully. Moreover, simply responding to a grievance

    does not, in and of itself, make an individual liable for an alleged constitutional

    violation. See Jones v. Eckloff, No. 2:12-cv-375-FtM-29DNF, 2013 WL 6231181,

    at *4 (M.D. Fla. Dec. 2, 2013) (unpublished) (“[F]iling a grievance with a

    supervisory person does not automatically make the supervisor liable for the

    allegedly unconstitutional conduct brought to light by the grievance, even when

    the grievance is denied.” (collecting cases)); see also Gallagher v. Shelton, 587

    F.3d 1063, 1069 (10th Cir. 2009) (“[D]enial of a grievance, by itself without any

    connection to the violation of constitutional rights alleged by plaintiff, does not

    establish personal participation under § 1983.” (citations omitted)).

          While he claims that the FDOC and Defendant Jordan, as the former

    warden of UCI, have a policy, practice, or custom of fabricating false, boiler-

    plate disciplinary reports, he does not allege facts showing “a persistent and

    wide-spread practice.” McDowell v. Brown, 392 F.3d 1283, 1290 (11th Cir.

    2004). Notably, the incident that Plaintiff relies on is the isolated facts of his

    January 2018 disciplinary proceedings. Although he alludes to another inmate,

    Jon DePriest, experiencing the same unconstitutional custom, policy, or

    practice, see id. at 8-9, he only claims that prison officials “planted a knife in

    [DePriest’s] cell” in retaliation for him filing grievances, see id. He makes no

                                            33
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 34 of 35 PageID 111



    allegation that DePriest received a fabricated disciplinary report and that his

    disciplinary proceedings ran afoul of the Due Process Clause. These assertions

    do not demonstrate persistent and widespread practices. Thus, Plaintiff has

    failed to allege facts demonstrating “the extremely rigorous standard for

    supervisory liability.” West v. Tillman, 496 F.3d 1321, 1329 (11th Cir. 2007).

    This claim against Defendant Jordan is due to be dismissed for failure to state

    a claim.

          As to Plaintiff’s claim that Defendant Jordan is liable for the harm caused

    to Plaintiff by preventing him from disclosing medical ailments before

    reassigning his job, Plaintiff again fails to allege that Defendant Jordan

    personally participated in any alleged constitutional violation. See Mathews,

    480 F.3d at 1270. Although he claims that UCI has a policy, custom, or practice

    of prohibiting medical disclosure, Plaintiff attempts to demonstrate this

    common practice by relying on the isolated facts of his January 3, 2018, job

    reassignment. Doc. 1 at 6. These assertions do not demonstrate persistent and

    widespread practices, and thus, Plaintiff has failed to allege facts

    demonstrating supervisory liability. This claim is due to be dismissed.

          It is, therefore

          ORDERED AND ADJUDGED:

          1.    The Complaint is due to be dismissed. While the Court might

    normally entertain an amended complaint, in this case any amendment to the

                                           34
Case 3:19-cv-01149-TJC-JBT Document 19 Filed 04/21/20 Page 35 of 35 PageID 112



    Complaint would be futile. Therefore, the Court DISMISSES the Complaint

    with prejudice.

            2.   The Clerk shall enter judgment dismissing this case with

    prejudice, terminate any pending motions, and close the file.

            DONE AND ORDERED at Jacksonville, Florida, this 21st day of April,

    2020




                                                    TIMOTHY J. CORRIGAN
                                                    United States District Judge



    Jax-7

    c:      Wilbert R. Hurst, #U22029




                                          35
